Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “the elongate body”. It is unclear if this is to refer to the elongate member or is to designate new structure.
Claim 9 recites “the curved body of the elongate member”. It is unclear if this refers to new structure or is a feature of the existing elongate member structure.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPUB 20100302047 to Wood (Wood) in view of U.S. Patent 5345224 to Brown (Brown).
Regarding claim 1, Wood teaches a water heater (shown in Figure 1) comprising: a bottom pan that comprises: a base and sidewall disposed along a perimeter of the base (22, Figure 1), and a leak sensor assembly that is configured to detect a water leak from the water heater (100, Figure 1) the leak sensor assembly comprising: a sensor housing that comprises (112, 110, and/or 114, Figure 5) a sensor channel (channel fits components such as 120, 102, Figure 5) that is formed therein such that the sensor channel is disposed at an elevation from the base of the bottom pan when the sensor housing is disposed on the base of the bottom pan (114 are legs that dispose the sensor off the ground); and a leak sensor that is disposed in the sensor channel of the sensor housing (120 and/or 102, Figure 5); a shut-off 
Wood is silent on the controller responsive to a leak sends a query to a computing device of a user associated with the water heater and close the shut-off valve based on an input from the user during a second mode of operation.
Brown teaches the controller responsive to a leak sends a query to a computing device of a user associated with the water heater (Col. 5 lines 1-51 disclose messaging a user and allowing an override function to keep the water heater operation and the valves open) and close the shut-off valve based on an input from the user during a second mode of operation (A user may choose to end the override function or close the valves through the controller as they desire). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Wood with the teachings of Brown to provide the controller responsive to a leak sends a query to a computing device of a user associated with the water heater and close the shut-off valve based on an input from the user during a second mode of operation. Doing so would prevent water damage when the user was not at home and allow the device to operate when a user desires to keep the water heater operational during a leak.
Regarding claim 2, Wood teaches an elongate member that defines a portion of the sensor channel (112, Figure 4); a head disposed at an end of the elongate member, the head defining a remainder portion of the sensor channel (leftmost part of 112, Figure 4); and one or more feet members that extend out from a bottom of the elongate body and are configured to elevate the sensor channel from the base of the bottom pan when the sensor housing is disposed on the base of the bottom pan (legs 114, Figure 4).
Regarding claim 3, Wood teaches wherein the portion of the sensor channel connects with the remainder portion of the sensor channel through a cavity that is formed in the head (cavities shown at least at 120 and 102 and a continuous cavity shown in Figure 4 at least in the area of 102 and 120).
Regarding claim 11, Wood teaches wherein the bottom pan of the water heater is configured to receive and support at least a storage tank and an outer jacket of the water heater (shown in Figure 1).

Claims 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wood in view of Brown and PGPBUB 20170363501 to Franz et al. (Franz). 
Regarding claim 4, Wood is silent on wherein the portion of the sensor channel has a substantially C-shaped cross-sectional profile and the remainder portion of the sensor channel has a substantially U-shaped cross-sectional profile.
Franz teaches wherein the portion of the sensor channel has a substantially C-shaped cross-sectional profile and the remainder portion of the sensor channel has a substantially U-shaped cross-sectional profile (Figures 3 and 5 appear to be substantially C and U shaped). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Wood with the teachings of Franz to provide wherein the portion of the sensor channel has a substantially C-shaped cross-sectional profile and the remainder portion of the sensor channel has a substantially U-shaped cross-sectional profile. Doing so would be a simple change in shape and allow different shaped components to be used in the device.
Regarding claim 9, Wood teaches wherein the head and the body of the elongate member are configured to prevent a triggering of the leak sensor by water that drips on a top portion of the sensor housing (shown in Figure 4). 
Wood is silent on the curved body of the elongate member.
.

Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wood in view of Brown and U.S. Patent 8319626 to Cantolino (Cantolino).
Regarding claim 10, Wood is silent on wherein the bottom pan further comprises a channeling member that extends radially outward and away from a top edge of the sidewall.
Cantolino teaches wherein the bottom pan further comprises a channeling member that extends radially outward and away from a top edge of the sidewall (shown in Figures 12). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Wood with the teachings of Cantolino to provide wherein the bottom pan further comprises a channeling member that extends radially outward and away from a top edge of the sidewall. Doing so would allow the device to catch additional water.

Allowable Subject Matter
Claims 12-14 are allowed.
Claims 5-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S ANDERSON II whose telephone number is (571)272-2055.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        9/27/21